Pezman, J. Claimant, Mays C. Maxwell, M.D., presented his statement to the Department of Public Aid for surgical services rendered to one Nona Sanders on the 23rd day of June, 1965. The Department of Public Aid had determined that the recipient was eligible to receive aid under its program of Assistance to the Medically Indigent Aged, but the Department denied the claim for the services rendered on June 23, 1965 on the basis that the claim was for services rendered prior "to July 1, 1965, and the appropriation for that biennium had lapsed. On April 27, 1966, claimant filed his complaint in the Court Claims, seeking to recover the sum of $100.00 for the surgical services furnished the said Nona Sanders on June 23, 1965. A Departmental Report was filed in this matter as exhibit A, and, pursuant to stipulation, admitted into evidence. The Report consists of a letter from Harold O. Swank, Director, and states in part as follows: “This is a justifiable claim. The services were performed, but the Department of Public Aid did not receive the bill before the appropriation for the 73rd biennium lapsed.” Thereafter, a written stipulation was entered into between claimant and respondent, which found that claimant had furnished the services to the said Nona Sanders, and that the reasonable and equitable charges for the same amounted to the sum of $100.00. Claimant is hereby awarded the sum of $100.00.